Case 1:20-cv-00094-LEK-RT Document 19 Filed 09/21/20 Page 1 of 2        PageID #: 148




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 TRUSTEES OF THE ROOFERS       )              CV 20-00094 LEK-RT
 UNION LOCAL 221 TRUST         )
 FUNDS; PENSION FUND by its    )
 Trustees; HEALTH & WELFARE    )              ORDER ADOPTING
 FUND by its Trustees; ANNUITY )              MAGISTRATE JUDGE’S
 FUND, by its Trustees; TRAINING
                               )              FINDINGS AND
 FUND by its Trustees; VACATION)              RECOMMENDATION
 & HOLIDAY TRUST by its        )
 Trustees,                     )
                               )
               Plaintiffs,     )
                               )
       vs.                     )
                               )
 LAULIMA ROOFING &             )
 WATERPROOFING LLC, a Hawaii )
 Limited Liability Company;    )
 ROBERT KAAPANA, individually )
 and DOROTHEA KAAPANA,         )
 individually,                 )
                               )
               Defendants.     )
 _____________________________

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

       Findings and Recommendation having been filed on August 31, 2020 and

 served on all parties on September 1, 2020, and no objections having been filed by

 any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

 United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and
Case 1:20-cv-00094-LEK-RT Document 19 Filed 09/21/20 Page 2 of 2      PageID #: 149




 Recommendation to Grant Plaintiffs’ Motion for Default Judgment" , ECF No. 18,

 2020, are adopted as the opinion and order of this Court.

       IT IS SO ORDERED.

       DATED AT HONOLULU, HAWAII, September 21, 2020.


                                       /s/ Leslie E. Kobayashi
                                       Leslie E. Kobayashi
                                       United States District Judge
